DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 8, 13, 18 are objected to because of the following informalities:  
In claim 1 applicant is advised to change “…create a second corrected sibpath…” to the phrase, -- create a second corrected sub-path..--.
In claim 2, applicant is advised to change, “…the first and second corrected paths include…” to the phrase, -- the first and second corrected paths each includes..--.
In claim 3 applicant is advised to follow the correction of claim 2.
In claim 8 applicant is advised to follow the example of claim 2.
In claim 13, applicant is advised to change, “…the first and second corrected paths include…” to the phrase, -- the first and second corrected paths each includes--.
In claim 14 applicant is advised to follow the correction of claim 13.
In claim 18 applicant is advised to follow the example of claim 13.


Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitations, “the initial tool path that avoid kinematic singularities”, “the first corrected sub-path that avoid collisions”, and “………………the second corrected sub-pathS” each lack antecedent basis.  
Furthermore, the limitation, “a slab of material………………” in the last two lines lacks antecedent basis because “…a slab of material…” has already been recited in line 1 of the claim.
In claim 2, the limitation, “the axis of rotation of” lacks antecedent basis.
In claim 3, “the vertical axis” lacks antecedent basis.
In claim 4 applicant is advised to follow the corrections of claims 2 and 3.
	 In claim 10, “the center point of the saw blade” lacks antecedent basis.
	In claim 11, “the second corrected sub-pathS” lacks  antecedent basis, emphasis added. In addition, the limitation, “an industrial robot” lacks antecedent basis because the phrase was already recited in line 2 of the claim.
	In claim 13, “the vertical axis” lacks antecedent basis.
	In claim 14, “the vertical axis” lacks antecedent basis.

In claim 19, “the center point of the saw blade” lacks antecedent basis.
Further in claim 19, “the sixth axis of rotation” lacks antecedent basis.
In claim 20, “the center point of the saw blade” lacks antecedent basis.
Further in claim 20, “the sixth axis of rotation” lacks antecedent basis.
The rest of the claims are rejected for depending on a rejected base claim.

Conclusion
The prior art, 6566834 made of record and not relied upon is considered pertinent to applicant's disclosure.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571 270 3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RONNIE M MANCHO/            Primary Examiner, Art Unit 3666